Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Vang seeks to appeal the district court’s order overruling Vang’s objections to the magistrate judge’s order denying his “Motion in Abeyance and/or Stay of Habeas Corpus.” This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Vang seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Vang’s motion for stay pending appeal and dismiss the appeal for lack of jurisdiction. Vang’s motion for a certificate of appealability is denied as unnecessary. We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.